Citation Nr: 1725616	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-01 180	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a kidney disorder. 


REPRESENTATION

Veteran represented by:	 Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from November 1984 to November 1987.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board previously remanded the appeal in March 2015 for a VA examination.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS)  paperless claims processing system.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Resolving any reasonable doubt in the Veteran's favor, his renal disorder is due to his military service.  

CONCLUSION OF LAW

The criteria for service connection for renal disorder is met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

Service Connection - Kidney Disease

Background

The Veteran contends his current kidney disorder is due to exposure to chemicals during service.  He asserts that he was exposed to diesel fuel, ammunition, and CS gas as truck driver which caused his hypertension, which ultimately resulted in kidney failure.  See VA-9, Dec. 2012.  It is undisputed the Veteran has end-stage renal disease, and that a transplant attempt unfortunately failed.  

Laws and Regulations

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection or service- connected aggravation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.
Shedden v. Principi, 381 F.3d 1163, 2004  (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In this case, the Veteran's kidney disease is not enumerated under 38 C.F.R. 
§ 3.309(a).  As such, service connection for kidney disease may not be established on a presumptive basis, to include on a showing of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Facts and Analysis

As noted, the Veteran contends that he currently experiences a kidney disorder as a result of his military service.  Specifically, he alleges that his hypertension began in service and that it ultimately led to his renal failure.  His representative in its' post-remand brief has cited to service treatment records (STR) indicating elevated markers for hypertension.  

The Board notes the Veteran initially framed his claim as "dialysis," later as due to chemical exposure, and in his VA 9, as related to hypertension.  In 2012, the VA sent the Veteran a letter asking him to clarify if he was seeking compensation based on hypertension, and no response is of record.  To the extent there may have been any confusion regarding precisely what the Veteran's claim was, the VA has a duty to address inferred claims.  Akles v. Derwinski, 1 Vet. App. 118 (1991), Douglas v. Derwinski, 2 Vet. App. 103 (1992).    
  
In April of 1986, STR show the Veteran had elevated levels for the following renal disease markers: his creatinine level was 1.4, uric acid was 6.2, and his CK level of 718.  These very same markers tested high again in 1987, shortly before the Veteran's discharge, with his creatinine level showing an increase from the reading 18 months prior.  

After remand of this case for an examination of the Veteran, the examiner noted that hypertension is one of the two most common causes of kidney disease (the other being diabetes, which the Veteran did not have).  See C & P exam of May 2016.  The medical doctor concluded that "renal insufficiency due to your elevated creatinine level was more likely than not secondary to hypertension, and less likely than not secondary to chemical exposure." Id.  The examiner then concluded renal failure was not due to chemical exposure, and denied the claim.  

It is undisputed the Veteran has chronic renal failure, and that he entered service with a clean bill of health.   Notably, the Veteran underwent a VA examination in 2016.  The examiner observed the Veteran's creatinine level began to be elevated in service and subsequently persisted and progressed to the point of current end stage renal disease.  The examiner considered a statement of a nephrologist, who reviewed the condition of renal insufficiency due to elevated creatinine, and the nephrologist stated it was secondary to hypertension. Id.  The examiner concluded the veterans renal insufficiency was due to his elevated creatinine level and was more likely than not secondary to hypertension and less likely than not secondary to chemical exposure. Id.  The examiner had reviewed the claims file, private medical records, and did not identify any other causal factors, such as family history.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that the guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Based on the above, the Board finds that these standards were met by the VA examiner and affords significant probative value to the medical opinion.  

The Board may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Notably, the independent medical evidence of record is largely favorable to the Veteran's claim.  In the absence of any remarkable evidence to the contrary, the Board finds that the evidence is at least in relative equipoise.  Therefore, based on the totality of the record and the medical opinion offered by the VA examiner, service connection for renal disorder is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

 


ORDER

Entitlement to service connection for renal disorder related to military service is granted. 



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


